DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A pre-amendment of 3/31/2021 was received and claims 13 and 20 were amended in this submission, along with a substitute specification amendment to correct par.92. The pre-amendment of 3/31/21 was not entered, per the notice of incomplete reply of 4/2/2021.
	A pre-amendment of 4/8/2021 was received and claims 13 and 20 were amended in this submission, along with a specification amendment to correct par.92. It appears that this pre-amendment has the same content as the pre-amendment of 3/31/21 and is entered. 
	An IDS was received 8/18/2021.

Oath/Declaration
	A combined oath and assignment document was received 8/24/22. 
Specification
The disclosure of 4/8/2021 is objected to because of the following informalities: Please delete paragraph 130 as this text appears to be the claims, with the claims properly provided on a separate page.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the adhesive surface is a non-permanent adhesive, preferably a pressure sensitive adhesive”. It’s not clear if the limitations following “preferably” are part of the claimed scope or not in that “preferably” indicates that the adhesive surface may or may not be a pressure sensitive adhesive.  Similarly, claim 7 recites the spacer, “preferably a gasket” comprises a pressure-sensitive adhesive. Is claim 7 reciting the gasket? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-11, 13, 14, and 17-19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Kataoka (US 2017/0006953). Kataoka discloses the invention as claimed. Kataoka teaches a method of forming an overlay-visor 10 comprising a viewing area (“pasting sheet” 10 is disclosed as a transparent sheet body 100, par.36) and a spacer 120 extending along at least a portion of a periphery of the viewing area (par.36 “The adhesive layer 120 is continuously arranged in the periphery of the sheet body”), comprising the steps of nozzling a bead of fluid elastomeric material onto a surface of the overlay-sheet to form a spacer (par.42 discloses “Application of the elastic adhesive, for example, a nozzle for discharging the adhesive is carried out by moving in a pre-programmed position and speed.” and par.37 discloses the adhesive layer 120 “has a function as a spacer”); wherein the elastomeric material is tacky when set and/or cured (par.37 discloses the “adhesive layer 120 has a tacky surface”).  The formed spacer 120 has an adhesive external surface facing away from the overlay-visor 10 (par.36 “The adhesive layer 120 is fixed to contact the inner surface of the shield 9”) and the adhesive surface is a non-permanent adhesive, preferably a pressure sensitive adhesive (claim 12 of Kataoka discloses the adhesive as “re-peelable and re-adherable”. The spacer 120 is at least in part elastically deformable as in par.37 “The adhesive layer 120 has a tacky surface, and consists of an elastic adhesive can be elastic deformation..”.  The spacer 120 is formed to have a convex cross section (par.39). The elastomeric material comprises silicones/one or more silicone polymers (BBX909 CEMEDINE, commercially available adhesive disclosed as a pressure-sensitive with silicone base, see enclosed fact sheet). The overlay-visor 10 comprises cellulose propionate, cellulose acetate, and/or cellulose triacetate (par.44).  For claims 13 and 14, Kataoka teaches an overlay-visor 10 comprising a viewing area and spacer 120 extending along at least a portion of a periphery of the viewing area, obtainable by the method of claim 1, wherein the overlay-visor is adapted to be releasably attached to a shield-visor 9. The overlay-visor comprises cellulose propionate, cellulose acetate, and/or cellulose triacetate (par.44).  For claim 17, Kataoka teaches a visor assembly comprising a shield-visor 9 having a surface and an overlay-visor according to claim 13. The overlay-visor is adhered to the shield-visor (via spacer 120) and the adherence is peelably releasable in that the spacer is a pressure-sensitive adhesive material capable of being peelably released from the visor. For claim 19, Kataoka teaches a kit of parts comprising an overlay-visor 10 according to claim 13, and a shield-visor 9. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katoaka in view of Marshall (U.S. 11,384,224). Katoaka disclose the  invention substantially as claimed. However, Katoaka doesn’t teach the elastomeric material comprises a tackifier or the formed spacer comprises a gasket comprising a tackified material. Katoaka teaches the overlay-visor comprises cellulose propionate, cellulose acetate, and/or cellulose triacetate (par.44) as previously discussed and the formed spacer comprises a gasket (the elastomeric layer adhered to the distal surface of the overlay sheet). Marshall teaches a composition for a film/overlay having optical properties, the composition including cellulose acetate and a tackifier as an additive for increasing adhesive properties of the composition (col.5, lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Katoaka’s elastomeric material to comprise a tackifier, as Marshall teaches it’s known in the art to provide a tackifier to a cellulose acetate composition of an overlay to increase adhesive properties of the composition. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katoaka in view of Arnold (U.S. 2010/0175160). Katoaka discloses the invention substantially as claimed, including a helmet comprising a skull protection portion and a visor assembly as in claim 17 but doesn’t teach the skull protection portion is opaque. Arnold teaches a helmet with an opaque skull protection portion 3 as in par. 93. This is a generally known feature of helmet skull protection portions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Katoaka’s skull protection portion to form as opaque in that Arnold teaches an opaque skill protection portion is known in the helmet art as a suitable feature.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732